Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the shield includes a second side having to perforations,” of Claim 3, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 5, “wherein the shield is removably disposed on the shaft and is removable from the shaft” is indefinite.  Its is unclear what is meant by removably disposed on the shaft, as this means that the shield is removable from the shaft.  It is unclear what “and is removable from the shaft” adds to the claim.  This scope is indefinite. 
In re Claim 13, “whereby the wall structure controls heating of the food item” is indefinite as it is clear what “controls heating of the food item” means when the user is grasping and rotating and moving the food away and towards the flame.  As best understood, this means that there are apertures in the structure of the device that let heat pass to cook the food.  The claims were examined as best understood.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,085,642 to Terry in view of US 5,355,778 to Mayfield.

In re Claim 1, Terry teaches a utensil for cooking food disposed thereat (see Figs. 1-2), the utensil comprising: 
a manipulator (see Fig. 1, #10) having a shaft (see Figs. 1-2, #11/13) and a holder disposed at a first end of the shaft (see Fig. 1, #13, which holds the food; see also Col. 2, ll. 20-30); 
a shield (see Figs. 1-2, #14) movably disposed on the shaft and including a shroud configured to at least partially conceal the holder when the shield is in an extended position and to expose the holder when the shield is in a retracted position; wherein the holder is configured to hold a food item thereat (see Col. 2, ll. 13-30); 
wherein the shield comprises a metal formed to at least partially circumscribe a longitudinal axis of the shaft (see Figs. 1-2, and Col. 2, ll. 1-12); and 
wherein, when the holder holds the food item and when the shield is in the extended position, the shield at least partially surrounds the food item and the holder (see Figs. 1-2, and Col. 2, ll. 1-30).

Terry teaches the shield made of metal wire and not a metal sheet.  However, Mayfield teaches that it is known in the art of hand-held cooking items over a flame to provide a shield made of a metal sheet (see Figs. 1-3, #10 and Col. 2, ll. 28-31 which states: The receptacle 10 is illustrated in FIG. 2, and includes a cylindrical receptacle wall formed of a sheet of expanded metal that has been rolled into a cylindrical shape).  In the same field of invention, holders for cooking items over a flame by hand, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to replace the shield of Terry with the shield of Mayfield.  Doing so is the substitution of one known shield for another shield in order to cover the meat or other item being cooked.  The Examiner notes that Mayfield teaches: It is noted that the receptacle wall could be formed of any material capable of supporting food items within the receptacle while withstanding cooking temperatures experienced over campfires, burning coals or the like. Preferably, the wall includes a plurality of small openings 14 which permit visual inspection of the food item within the receptacle during cooking. As mentioned, the provision of these openings 14 permits a cooker to monitor cooking of the item (see Col. 2, ll. 32-40).  As such, the structure of Mayfield provides support of the food item while still allowing the user to see how much the food item has been cooked.  

In re Claim 2, Terry in view of Mayfield, for the reasons above in re Claim 1, teaches wherein the shield includes a first side having a plurality of perforations formed therethrough (see Figs. 1-3, #10 and #14 of Mayfield teaching a side of the shield #10 having perforations #14 formed thereon).

In re Claim 4, Terry in view of Mayfield, for the reasons above in re Claim 1, teaches wherein the perforations are arranged in a plurality of groups, adjacent ones of the groups being separated by an unperforated space (see annotated Fig. 2, below).

In re Claim 5, Terry in view of Mayfield for the reasons above in re Claim 1, does not teach wherein the shield is removably disposed on the shaft and is removable from the shaft.  However, Mayfield teaches that it is known in the art to provide way to disassemble the device (see Mayfield Col. 2, ll. 62 – Col. 3, ll. 8).  In the same field of invention, it would have been obvious to one of ordinary skill in the art to make the stops of Terry removable in order to allow the assembly to be broken down into sections for storage and transportation, as taught by Mayfield.  I.e., to make the shaft and the shield removable. 


    PNG
    media_image1.png
    471
    674
    media_image1.png
    Greyscale

In re Claim 7, Terry in view of Mayfield, for the reasons above in re Claim 1, teaches wherein the shroud comprises a cylindrical shroud that circumscribes the food item when the shield is moved to the extended position (see Figs. 1-3, #10 of Mayfield).

In re Claim 8, Terry in view of Mayfield, for the reasons above in re Claim 1, teaches wherein the holder includes at least one prong (see Terry, Col. 2, ll. 1-20 teaching #13 having a sharp end for skewering food).

In re Claim 9, Terry in view of Mayfield, for the reasons above in re Claim 1, teaches wherein the manipulator includes a handle disposed at a second end of the shaft (see Terry, Fig. 1, #12).

In re Claim 10, Terry in view of Mayfield, for the reasons above in re Claim 1, teaches wherein the shield includes a sleeve slidably disposed on the shaft and wherein the shroud is attached to the sleeve (see Fig. 2, #18, which is considered a sleeve on shaft #11).

In re Claim 11, Terry in view of Mayfield, for the reasons above in re Claim 1, teaches wherein the sleeve is configured to rotate about the shaft (The rod #11 is 1/8-inch diameter and the sleeve fits around that and, as such, the sleeve #18 can rotate relative to the rod #11 – see Terry Col. 2, ll. 1-30).

	In re Claim 12, Terry in view of Mayfield, for the reasons above in re Claim 1, teaches wherein rotation of the sleeve about the shaft is limited (Terry teaches that the rotation of the shaft is limited between #15 and #15 in Fig. 2).

In re Claim 13, Terry teaches a method for cooking a food item over an exposed flame (see Terry, abstract and Col. 1, ll. 5-8), the method comprising: 
providing a cooking utensil (see Terry Col. 1-2) comprising (i) a manipulator (see Terry, Fig. 1, #10) having a shaft (see Terry, Col. 1-2, #11/13) and a holder disposed at a first end of the shaft (see Fig. 1, #13, which holds the food; see also Col. 2, ll. 20-30), and (ii) a shield (see Terry, Figs. 1-2, #14) slidably disposed on the shaft, wherein the shield comprises a metal form providing a wall structure that circumscribes a longitudinal axis of the shaft(see Figs. 1-2, and Col. 2, ll. 1-12); 
moving the shield to a retracted position, whereby the holder is exposed (see Fig. 2); disposing a food item at the holder (see Col. 2, ll. 1-30); after disposing the food item at the holder, moving the shield to an extended position to at least partially surround the holder and food item (see Col. 2, ll. 21-30); and cooking the food item by holding the shield and holder over an exposed flame (see Col. 1, ll. 5-26), whereby the wall structure controls heating of the food item and limits direct exposure of the food item to the exposed flame (the structure of #14 is positioned between food and the fire and therefore has the same structure in applications disclosure.  As such, the structure of Terry controls heating of the food item and limits direct exposure of the food item to the exposed flame).

Terry teaches the shield made of metal wire and not a metal sheet.  However, Mayfield teaches that it is known in the art of hand-held cooking items over a flame to provide a shield made of a metal sheet (see Figs. 1-3, #10 and Col. 2, ll. 28-31 which states: The receptacle 10 is illustrated in FIG. 2, and includes a cylindrical receptacle wall formed of a sheet of expanded metal that has been rolled into a cylindrical shape).  In the same field of invention, holders for cooking items over a flame by hand, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to replace the shield of Terry with the shield of Mayfield.  Doing so is the substitution of one known shield for another shield in order to cover the meat or other item being cooked.  The Examiner notes that Mayfield teaches: It is noted that the receptacle wall could be formed of any material capable of supporting food items within the receptacle while withstanding cooking temperatures experienced over campfires, burning coals or the like. Preferably, the wall includes a plurality of small openings 14 which permit visual inspection of the food item within the receptacle during cooking. As mentioned, the provision of these openings 14 permits a cooker to monitor cooking of the item (see Col. 2, ll. 32-40).  As such, the structure of Mayfield provides support of the food item while still allowing the user to see how much the food item has been cooked.  

In re Claim 14, Terry in view of Mayfield, for the reasons above in re Claim 13, teaches wherein the wall structure has perforations established therethrough (see Mayfield, Figs. 1-3, #14), and wherein the perforations vary in size at different regions of the wall structure (see Mayfield, Figs. 1-3, teaching different sized openings #14), and wherein the method comprises rotating the shield to position different sized perforations at the exposed flame to adjust heating of the food item (see Mayfield abstract).

In re Claim 20, Terry in view of Mayfield, for the reasons above in re Claim 13, teaches wherein the wall structure comprises a cylindrical wall structure that circumscribes the food item when the shield is moved to the extended position (see Mayfield, Figs. 1-3 and Terry Figs. 1-2).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,085,642 to Terry in view of US 5,355,778 to Mayfield, and further in view of US 5,839,361 to Richter. 

In re Claim 3, modified Terry, in re Claim 1, does not teach wherein the shield includes a second side having no perforations.  

However, Richter teaches a shield includes a second side having no perforations (see Richter, Figs. 1-2, showing a combined grill and griddle surface in one device).  In the same field of invention, grilling food over an open flame, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide one side or half of the shield with perforations, akin to a grill side, and another side with out perforations, akin to a griddle side.  Doing so allows the user to have a single device that is capable of cutting food by two different methods.  The Examiner notes that one of ordinary skill in the art understands that in the grill/griddle combination of Richter, the user moves the food from one side of the grill to the other side, the griddle.  In the same manner, having a griddle surface on one side of the shield and a grill type surface on another type would required the user to rotate the device of modified Terry. 

Claim(s) 6 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,085,642 to Terry in view of US 5,355,778 to Mayfield and further in view of US 2008/0289511 to Mendez. 

In re Claim 6, modified Terry, in re Claim 1, does not teach wherein the shroud comprises a polygonal shroud having a plurality of sides that cooperate to circumscribe the food item when the shield is moved to the extended position.

However, Mendez teaches that it is known in the art of cooking over a flame or on a grill to provide a shroud that comprises a polygonal shroud having a plurality of sides (see Fig. 1, #14/12; see also Figs. 2-3) that cooperate to circumscribe the food item when the shield is moved to the extended position (see also Para. 0011 of Mendez).

In the same field of invention, holders for cooking food over a flame, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to change the shape of the shield of modified Terry to that of the shape illustrated in Mendez (see e.g., Fig. 3).  Doing so allows the user to cook more than hot dogs or bratwurst and allows the user to cook hamburger patties or chicken breasts (see also Para. 0011 of Mendez).  

In re Claim 15, modified Terry, in re Claim 13, teaches wherein the method comprises rotating the shield to position the non-perforated portion or the perforated portion at the exposed flame to adjust heating of the food item (see Mayfield abstract).  However, modified Terry, in re Claim 13, does not teach wherein a portion of the wall structure is perforated and another portion of the wall structure is not perforated. 

However, Mendez teaches that it is know to provide a shield wherein a portion of the wall structure is perforated (see bottom and sides of #12 in Fig. 2a of Mendez) and a portion of a wall structure that is not perforated (see wall illustrated in Fig. 2b showing portions that do not have holes (the examiner notes that walls can be made of any number of portions, and there are many portions of the wall illustrated in Fig. 2B that doe not have any apertures in it)

In the same field of invention, holders for cooking food over a flame, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to change the shape of the shield of modified Terry to that of the shape illustrated in Mendez (see e.g., Fig. 3).  Doing so allows the user to cook more than hot dogs or bratwurst and allows the user to cook hamburger patties or chicken breasts.  

In re Claim 16, modified Terry, for the reasons above in re Claim 15, teaches wherein the perforated portion comprises at least two portions having different sized perforations (see Mendez Fig. 2A #14 has one sized opening and #12 has a different sized openings), and wherein the method comprises rotating the shield to position different sized perforations at the exposed flame to adjust heating of the food item (see Mayfield abstract teaching rotating the food).

In re Claim 17, modified Terry, for the reasons above in re Claim 15, teaches wherein the wall structure comprises a polygonal wall structure that circumscribes the food item when the shield is moved to the extended position (see Mendez teaching a polygonal wall structure in the device of Figs. 1-2, #12/#14).

In re Claim 18, modified Terry, for the reasons above in re Claim 15, does not teach wherein the wall structure comprises a cylindrical wall structure that circumscribes the food item when the shield is moved to the extended position.    Both Terry and Mayfair teach that it is known in the art of roasting food over a flame to provide a shield that is cylindrical in order took hot dogs or bratwurst shaped food (see Terry Figs. 1-2 and Mayfair Figs. 1-3).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to shape the shield of Mendez in a cylindrical shape as illustrated by Terry and Mayfair.  Doing so allows the user to cook hot dogs or bratwurst (see also Para. 0011 of Mendez). 

In re Claim 19, modified terry, in Claim 13, does not teach wherein the wall structure comprises a polygonal wall structure that circumscribes the food item when the shield is moved to the extended position.

However, Mendez teaches that it is known in the art of cooking over a flame or on a grill to provide a shroud that comprises a polygonal shroud having a plurality of sides (see Fig. 1, #14/12; see also Figs. 2-3) that cooperate to circumscribe the food item when the shield is moved to the extended position (see also Para. 0011 of Mendez).

In the same field of invention, holders for cooking food over a flame, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to change the shape of the shield of modified Terry to that of the shape illustrated in Mendez (see e.g., Fig. 3).  Doing so allows the user to cook more than hot dogs or bratwurst and allows the user to cook hamburger patties or chicken breasts (see also Para. 0011 of Mendez).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724